—Proceeding commenced in this court pursuant to CPLR article 78, to review order of respondent Vogt, entered July 10, 1978, which disqualified attorney Stephen Herrick from further representation of petitioner, a witness, until final disposition of the criminal action in People v Keegan. Although it would appear that the subject order is of questionable validity in view of the informed consent to the representation arrangement by both petitioner and defendant Keegan (People v Gomberg, 38 NY2d 307, 313-314), we are of the opinion that the error, if any, does not amount to a gross abuse of power requiring or permitting summary correction in a collateral proceeding (see, e.g., La Rocca v Lane, 37 NY2d 575, 580). The petition, therefore, must be dismissed. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.